Case 4:18-cv-00442-ALM-CMC Document 198-5 Filed 08/27/20 Page 1 of 4 PageID #: 9655




                              EXHIBIT E
Case 4:18-cv-00442-ALM-CMC Document 198-5 Filed 08/27/20 Page 2 of 4 PageID #: 9656



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

   Edward Butowsky,

        Plaintiff,

   v.                                                Case No. 4:18-cv-442-ALM

   David Folkenflik, et al.,

        Defendants


                      PLAINTIFF’S SUPPLEMENTAL RESPONSES
                           TO NPR’S INTERROGATORIES

           NOW COMES Edward Butowsky, the Plaintiff, providing supplemental responses

   to NPR’s First Set of Interrogatories and NPR’s Second Set of Interrogatories as follows:

        FIRST INTERROGATORY NO. 7: Identify all mobile phone numbers and mobile
        phone service providers with which You had an account during the relevant time
        period and the date ranges in which you had those accounts.

           RESPONSE: I have used the phone number                     since approximately
           1990. The service provider always has been AT&T.

        FIRST INTERROGATORY NO. 12: Identify all lawsuits in which You Have been a
        party since January 1, 2010.

           RESPONSE: In addition to the case identified above, I was or I am a party in E.B.
           v. Financial Industry Regulatory Authority, Cause No. DC-15-04905 (68th District
           Court of Dallas County); Aaron Rich v. Edward Butowsky, et al., Case No. 1:18-
           cv-00681-RJL (D.D.C.); Brad Bauman v. Edward Butowsky, et al., Case No. 1:18-
           cv-01191-EGS (D.D.C.); Chapwood Capital Investment Management, LLC v.
           Charles Schwab Investment Corp., Case No. 4:18-cv-00287 (E.D. Tex.);
           Chapwood Capital Investment Management, LLC v. Charles Schwab Investment
           Corp., Case No. 4:18-cv-00548 (E.D. Tex.); Edward Butowsky v. Democratic
           National Committee, et al., Case 4:19-cv-00582 (E.D. Tex.); Edward Butowsky v.
           Michael Isikoff, et al., Case No. 4:20-cv-00542 (E.D. Tex.); Joel and Mary Rich v.
           Fox News Network, LLC, et al., Case No. 1:18-cv-02223 (S.D.N.Y.); Edward


                                              -1-
Case 4:18-cv-00442-ALM-CMC Document 198-5 Filed 08/27/20 Page 3 of 4 PageID #: 9657



          Butowsky v. Michael Gottlieb, et al., Case No. 4:19-cv-00180-ALM-KPJ (E.D.
          Tex.); Edward Butowsky v. Susman Godfrey, et al., Cause No. 416-01222-2019
          (416th District Court of Collin County, Texas); and Edward Butowsky v. Douglas
          H. Wigdor, et al., Case No. 4:19-cv-00577-ALM (E.D. Tex.)

      SECOND INTERROGATORY NO. 14: Identify all special damages, including any
      realized or liquidated direct pecuniary loss, that you incurred as a result of the
      Defendants’ alleged business disparagement.

          RESPONSE: Chapwood has previously provided the Defendants with
          information about lost accounts, and I incorporate that information by reference. I
          also lost Bill Bandy and his daughter as clients as a result of the Folkenflik story.

          David O’Connor is a broker dealer who previously held my SEC license, but after
          the Folkenflik story, he refused to hold my license anymore. This cost me more
          than $100,000 because I had to buy my own broker dealer.

          I have a lease on a suite at the American Airlines Center, and I use it for business
          purposes. My partner in that suite withdrew after the Folkenflik story, and as I
          result I have to pay more for the suite.

          I previously wrote for the Dallas Morning News and appeared on local television
          stations regarding financial matters, and that sometimes generated new clients. As
          a result of the Folkenflik story, I no longer have such media appearances.

          Many of my clients come from the world of professional sports, where I had an
          excellent reputation. As a result of the Folkenflik story, many athletes now view
          me as compromised, as if I am a sleazy political hack for President Trump.

          Whereas I previously had clients from across the political spectrum, I am now
          viewed with disdain by any potential clients who are Democrats or politically left-
          of-center.

          Charles Schwab & Co. canceled its relationship with my firm and sent derogatory
          letters to my clients as a result of the Folkenflik story, further damaging my
          reputation with my clients.

   I declare under penalty of perjury under the laws of the United States that the foregoing

   response are true and correct, as witnessed by my signature below.




                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 198-5 Filed 08/27/20 Page 4 of 4 PageID #: 9658




   Date: August 18, 2020              ________________________________
                                      Edward Butowsky




                                       -3-
